RESOLUCIÓN
Vista la Moción Solicitando Remedio presentada el 29 de agosto de 2000 por Alexis Iván Avilés Vega, y la Moción Informativa presentada el 31 de agosto de 2000 por la Leda. Carmen H. Carlos, Directora de la Oficina de Inspec-ción de Notarías, se ordena la reinstalación de Alexis Iván Avilés Vega al ejercicio de la abogacía y la notaría.
Por las razones expuestas por la Directora de la Oficina de Inspección de Notarías, se le autoriza a ésta a que apruebe el Protocolo de 1990. Una vez el notario cumpla con los trámites para reanudar la práctica de la notaría, deberá corregir la deficiencia subsistente en el Protocolo de 1991 e informar a este Tribunal sobre dicha gestión.

Publíquese.

*2Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo